Citation Nr: 0528296	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for a 
grant of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Wichita, Kansas, which granted service connection for 
diabetes mellitus, effective May 9, 2001.  

This claim was previously before the Board in December 2003.  
At that time, the claim was remanded for further procedural 
development, namely notice of the VA's duties to notify and 
assist pursuant to the VCAA. 

Prior to this case being returned to the Board, the RO issued 
a decision which granted an effective date of May 8, 2001.  
The veteran indicated his continued dissatisfaction with 
effective date assigned, and the case was returned to the 
Board.


FINDINGS OF FACT

1.  On May 9, 2001, VA received the veteran's formal claim 
for compensation for diabetes mellitus.

2.  None of the documents received from the veteran prior to 
May 2001 constituted a formal or informal claim for service 
connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2001 
for the grant of service connection for diabetes mellitus 
associated with herbicide exposure have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 
3.400, 3.816 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected diabetes 
mellitus should have an effective date of December 16, 1996, 
the date he filed a claim of entitlement to service 
connection for peripheral neuropathy due to Agent Orange 
exposure.  Alternatively, the veteran argues that his claim 
for entitlement to service connection for non service-
connected pension benefits filed on March 4, 1996 was, in 
effect, a claim for entitlement to service connection for 
diabetes mellitus.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.

The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that a claim be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA is applicable to 
claims for an earlier effective date for a benefit.  See, 
e.g., Huston v. Principi, 17 Vet. App. 195 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Court determined 
that VA must inform the claimant of the specific information 
and evidence not of record that is necessary to substantiate 
a claim for an earlier effective date, and must inform the 
claimant of the information and evidence that VA will seek to 
provide and the information and evidence the claimant is 
expected to provide.  Huston, supra; Quartuccio, supra.  The 
Board remanded this claim in December 2003 in order to ensure 
proper notice was provided to the veteran concerning this 
claim.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio, supra [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 statement of the case (SOC) and the 
June 2005 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran dated 
August 17, 2004 by the Appeals Management Center (AMC) 
subsequent to the December 2003 Board remand which was 
specifically intended to address the requirements of the 
VCAA.  The Board notes that there were prior-dated VCAA 
letters of record; however, they do not adequately comply 
with the requirements of the VCAA and will be discussed no 
further.  In any event, the August 2004 letter detailed the 
evidentiary requirements for an earlier effective date, 
specifically noting:  "The effective date of an evaluation 
and award pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  See the August 17, 2004 VCAA letter, 
page 5.

Thus, the August 2004 letter, along with the June 2002 SOC 
and June 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The August 
2004 letter notified the veteran that VA was responsible for 
getting "relevant records held by any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the August 17, 2004 VCAA letter, page 4.  The veteran was 
asked to provide the name and location of any VA medical 
facility where he may have received treatment from November 
1996 to May 2001.  Id. at 1.  In addition, the August 2004 
letter informed the veteran that a VA medical examination 
would be scheduled if necessary to make a decision on his 
claim.  Id. at 5.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2004 letter indicated that VA would make 
reasonable efforts to obtain "relevant records not held by a 
Federal agency.  This may include records from State or local 
government, private doctors and hospitals, or current or 
former employers."  See the August 17, 2004 VCAA letter, 
page 4.  The veteran was asked to complete and sign a VA Form 
21-4142, Authorization and Release of Information, if he 
received medical treatment from a private physician or 
hospital during the time frame of November 1996 through May 
2001.  Id. at 1.  The August 2004 letter also emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [emphasis in 
original].  Id. at 4.
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2004 letter requested:  "If 
there is any other evidence that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 17, 2004 VCAA letter, page 2.  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
April 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
However, VA's General Counsel has held that the failure to do 
so does not constitute error.  See VAOGCPREC 7-2004.  In any 
event, the veteran was subsequently provided with VCAA notice 
through the August 2004 VCAA letter, and the veteran's claim 
was readjudicated in the June 2005 SSOC, after the veteran 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's VA 
treatment records.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran indicated on his 
December 2002 substantive appeal (VA Form 9) that he did not 
desire a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations
Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).
Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2004).
Liberalizing legislation

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2004).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2004).

Analysis

The veteran seeks the assignment of an effective date earlier 
than May 8, 2001, the date he was awarded service connection 
for diabetes mellitus pursuant to a liberalizing law.  The 
veteran contends that his December 1996 informal claim for 
entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure should have been considered by 
the RO as a claim for service connection for diabetes 
mellitus.  Alternatively, the veteran's representative argues 
that the veteran's March 1996 claim for non service-connected 
pension benefits constituted a claim for entitlement to 
service connection for diabetes. 

In this case, the requirement for an effective date earlier 
than May 8, 2001 for the grant of service connection for 
diabetes mellitus have not been met.

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See Fed. Reg. 23,166-69 (May 
8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

In this case, the RO used the results of the veteran's 
September 2001 VA examination report to grant presumptive 
service connection for diabetes mellitus pursuant to a 
liberalizing law in an April 2002 rating decision.  As the RO 
was granting service connection based on a liberalizing law, 
the earliest effective date available by law is the effective 
date of the liberalizing law allowing for presumptive service 
connection for diabetes mellitus, or May 8, 2001.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).  
While the veteran was diagnosed with the disease prior to 
2001, the effective date of service connection is determined 
by the date of receipt of the claim by VA.  Accordingly, the 
veteran has been awarded the earlier effective date allowable 
by law for his service-connected diabetes mellitus.

In any event, the Board will address the veteran's two 
contentions for an earlier effective date.  With respect to 
the veteran's contention that his December 1996 claim for 
peripheral neuropathy was a claim for entitlement for service 
connection for diabetes mellitus, there is no reference in 
the December 1996 statement to the veteran's diabetes 
mellitus at all, let alone a reference to diabetes mellitus 
being related to service.  Therefore, this submission cannot 
be regarded as a claim for service connection for diabetes 
mellitus because even an informal claim must identify the 
benefit being sought.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998).  It must be noted that peripheral neuropathy is a 
separate medical condition than diabetes mellitus and is a 
separate listed disease for presumptive service connection 
based on Agent Orange exposure.  Therefore, although 
peripheral neuropathy is sometimes associated with diabetes 
mellitus, simply filing a claim for peripheral neuropathy 
cannot reasonably be construed as filing a claim for diabetes 
mellitus, when peripheral neuropathy is a separate disease 
entity, in and of itself.

As for the veteran's contention that his claim for pension 
benefits should be the effective date for his service-
connected diabetes mellitus, the record reflects that on 
March 4, 1996, the RO received an informal statement from the 
veteran, where he stated: "I am submitting additional 
evidence on my PTSD claim.  I am now hospitalized [and] 
taking tests.  [There] will be outpatient [records] on my 
liver and diabetes.  I still need non service-connected 
pension [benefits]."  In a June 1996 rating action, the RO 
denied non service-connected pension benefits.  

The veteran and his representative maintain that the 
veteran's informal claim for pension benefits may be 
considered to be a claim for compensation pursuant to 38 
C.F.R. § 3.151 (2004).  VA is not automatically required to 
treat every compensation claim as also being a pension claim 
and vise versa.  38 C.F.R. § 3.151(a) (. . . a claim for 
pension may be considered a claim for compensation) (emphasis 
added).  Rather, the Secretary has to exercise his discretion 
under the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," 
in the regulation, clearly indicates discretion). 38 U.S.C.A. 
§ 5101(a) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.

However, in this case, the veteran's March 1996 statement 
evidenced no intent to apply for service connection for 
diabetes mellitus.  The veteran mentioned that he would be 
submitting records concerning his diabetes mellitus and then 
indicated his desire for non service-connected pension 
benefits.  Therefore, there was nothing in the 1996 statement 
that could be construed as "evidencing a belief in 
entitlement" to compensation for diabetes mellitus.  38 
C.F.R. § 3.1(p).  The claims pending at that time included a 
formal claim for pension benefits that was previously filed 
in 1995.  Under the facts in this case, VA was not obligated 
to consider of the veteran's claim for pension as a claim for 
compensation for diabetes mellitus.  That the RO chose to 
grant presumptive service connection for diabetes mellitus 
based on a VA examination report without the submission of a 
claim for entitlement to service connection for diabetes 
mellitus with an effective date of May 8, 2001, was to the 
veteran's benefit.

The Board notes that it has also considered whether the 
veteran would be entitled to an earlier effective date under 
the final stipulation and order in Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), and the specific guidance provided in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II") (describing the Stipulation and Order setting 
forth VA's ongoing responsibilities for further rulemaking 
and disability payments to class members); Nehmer v. United 
States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 
12, 2000) (class action order); and Nehmer et al v. Veterans' 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a whole, this 
line of cases creates a limited exception to the statutory 
provisions governing the assignment of effective dates.  See 
also 38 C.F.R. § 3.816 (2004).  However, in the instant case, 
the Board finds that the effective date rules as set forth in 
Nehmer I, II, and III do not provide the basis for the 
assignment of an earlier effective date as the veteran is not 
a member of the class detailed in Nehmer.  As noted in 
Williams v. Principi, 15 Vet. App. 189 (2001), aff'd 310 F.3d 
1374 (Fed. Cir. 2002), the Nehmer stipulation only 
invalidates denials of claims which were denied on or after 
September 25, 1985, the effective date of now-invalidated 38 
C.F.R. § 3.311a, and prior to the May 1989 date of the Nehmer 
I court order.  As the veteran's claim was not denied between 
September 1985 and May 1989, the Board finds that the Nehmer 
stipulation provides no basis for an earlier effective date.

38 C.F.R. § 3.816 is also applicable to claims for disability 
compensation for the covered herbicide disease that were 
either pending before VA on May 3, 1989, or were received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease. Covered herbicide diseases include 
type 2 diabetes.  If a Nehmer class member's claim for 
disability compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose.  A claim will be considered a 
claim for compensation for a particular covered herbicide 
disease if the application and other supporting statements 
and submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability or VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c)(2).  However, as 
discussed in more detail above, the claims received from the 
veteran prior to the May 2001 claim did not indicate an 
intent to apply for compensation for diabetes mellitus; 
rather, the only document mentioning diabetes was in 
conjunction with a claim for nonservice-connected pension 
benefits.  Since that document, or the subsequent evidence 
developed for the pension claim, did not evidence the 
veteran's belief that he should be service-connected for 
diabetes mellitus, on any basis, there is nothing that can 
reasonably be construed as a claim.

The Board notes that 38 C.F.R. § 3.816 was published by VA in 
August 2003 and became effective September 24, 2003.  This 
new regulation is applicable to the veteran's claim.  The RO 
has not addressed this new regulation and the appellant has 
not been advised of this new regulation in a supplemental 
statement of the case. However, the 2002 statement of the 
case issued by the RO indicated that the RO considering 
assigning an earlier effective date for the grant of service 
connection in accordance with the Nehmer cases.  This 
analysis was then again considered by the RO in the August 
2004 rating decision.  The newly promulgated regulation only 
codified the requirements of the Nehmer cases and VA's prior 
implementation of those cases.  Therefore, there is no 
prejudice to the veteran in the Board considering this case 
at this time under the new regulation without referring the 
case to the RO for consideration of the new regulation. 68 
Fed.Reg. 50,966 (August 25, 2003) (codified at 38 C.F.R. § 
3.816); Bernard v. Brown, 4 Vet. App. 384 (1993).



Conclusion

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
May 8, 2001 for the grant of service connection for diabetes 
mellitus due to herbicide exposure.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to May 8, 2001 for the 
grant of service connection for diabetes mellitus is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


